20-2665
     R.L. Vallee, Inc. v. Vermont Agency of Transportation

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
     32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City
 3   of New York, on the 17th day of September, two thousand twenty-one.
 4
 5           PRESENT:         JOHN M. WALKER, JR.,
 6                            GUIDO CALABRESI,
 7                            RAYMOND J. LOHIER, JR.,
 8                                     Circuit Judges.
 9           ------------------------------------------------------------------
10           R.L. VALLEE, INC.,
11
12                   Plaintiff-Appellant,
13
14           WESCO, INC., TIMBERLAKE ASSOCIATES, L.L.P.,
15
16                   Plaintiffs,
17
18                     v.                                                         20-2665-cv
19
20           VERMONT AGENCY OF TRANSPORTATION;
21           STATE OF VERMONT; FEDERAL HIGHWAY
22           ADMINISTRATION, AN AGENCY OF THE
23           UNITED STATES DEPARTMENT OF
 1         TRANSPORTATION; PETE BUTTIGIEG, IN HIS
 2         OFFICIAL CAPACITY AS SECRETARY OF
 3         TRANSPORTATION; STEPHANIE POLLACK, IN
 4         HER OFFICIAL CAPACITY AS ACTING
 5         ADMINISTRATOR OF THE FEDERAL HIGHWAY
 6         ADMINISTRATION; MATTHEW HAKE, IN HIS
 7         OFFICIAL CAPACITY AS DIVISION
 8         ADMINISTRATOR FOR THE VERMONT
 9         DIVISION OF THE FEDERAL HIGHWAY
10         ADMINISTRATION; JOE FLYNN, IN HIS
11         OFFICIAL CAPACITY AS SECRETARY OF THE
12         VERMONT AGENCY OF TRANSPORTATION,
13
14                  Defendants-Appellees.*
15         ------------------------------------------------------------------
16         FOR PLAINTIFF-APPELLANT:                                     DANIEL A. SEFF, MSK
17                                                                      Attorneys, Burlington, VT
18
19         FOR FEDERAL DEFENDANTS-                              MICHAEL T. GRAY (Joshua
20         APPELLEES:                                           Wilson, on the brief), for Todd
21                                                              Kim, Assistant Attorney
22                                                              General, United States
23                                                              Department of Justice,
24                                                              Environment and Natural
25                                                              Resources Division,
26                                                              Jacksonville, FL; Sharon
27                                                              Vaughn-Fair, Lavinia Thomas,
28                                                              United States Department of
29                                                              Transportation, Washington,
30                                                              DC



     * The Clerk of Court is directed to amend the official caption to conform with the above
     caption.

                                                    2
 1

 2         FOR STATE DEFENDANTS-                        Jenny E. Ronis, Assistant
 3                                                      Attorney General, Montpelier,
 4                                                      VT

 5         Appeal from a judgment of the United States District Court for the District

 6   of Vermont (Geoffrey W. Crawford, Chief Judge).

 7         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 8   AND DECREED that the judgment of the District Court is AFFIRMED.

 9         Plaintiff-Appellant R.L. Vallee, Inc. appeals from the July 8, 2020 judgment

10   of the District Court for the District of Vermont (Crawford, C.J.) denying its

11   motion for summary judgment and granting judgment in favor of the

12   Defendants-Appellees, which include the State of Vermont, the Vermont Agency

13   of Transportation (“VTrans”), the Federal Highway Administration (“FHWA”),

14   and certain individual federal and state government officials. In the operative

15   complaint, R.L. Vallee claims that in 2013 the FHWA arbitrarily and capriciously

16   decided that a planned construction project centered on a highway interchange

17   near Colchester, Vermont was categorically excluded from the requirement to

18   prepare an environmental impact statement. That requirement is imposed by the



                                              3
 1   National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321 et seq. We assume

 2   the parties’ familiarity with the underlying facts and record of prior proceedings,

 3   to which we refer only as necessary to explain our decision to affirm.

 4         We review the District Court’s grant of summary judgment de novo.

 5   Friends of Animals v. Romero, 948 F.3d 579, 585 (2d Cir. 2020). “Because NEPA

 6   does not itself provide for judicial review, the [Administrative Procedure Act

 7   (APA)] controls.” Brodsky v. U.S. Nuclear Regul. Comm’n, 704 F.3d 113, 119 (2d

 8   Cir. 2013). With an exception not relevant here, the APA allows judicial review

 9   only of “final agency action.” 5 U.S.C. § 704 (emphasis added); see Sharkey v.

10   Quarantillo, 541 F.3d 75, 89 (2d Cir. 2008). Our review is limited and deferential.

11   “[W]e will not vacate an agency’s decision unless it has relied on factors which

12   Congress had not intended it to consider, entirely failed to consider an important

13   aspect of the problem, offered an explanation for its decision that runs counter to

14   the evidence before the agency, or is so implausible that it could not be ascribed

15   to a difference in view or the product of agency expertise.” Nat’l Ass’n of Home

16   Builders v. Defs. of Wildlife, 551 U.S. 644, 658 (2007) (quotation marks omitted).

17         R.L. Vallee first contends that when the District Court entered judgment,


                                              4
 1   the FHWA’s 2013 decision did not constitute final agency action—and was

 2   therefore unreviewable—because the FHWA reevaluated its earlier decision and

 3   concluded that the categorical exclusion “remain[ed] valid.” 23 C.F.R. § 771.129.

 4   We are not persuaded. Nothing in the record before us suggests that the FHWA

 5   questioned the validity of its earlier decision. As the FHWA’s counsel explained

 6   during oral argument, the reevaluation focused only on what if any legal

 7   requirements had changed since 2013; the FHWA did not review VTrans’s

 8   application anew. See App’x 421 (application listing “changes in the scope of

 9   work or the design of th[e] project since the issuance of the original [categorical

10   exclusion]”); 23 C.F.R. § 771.129 (requiring the FHWA to determine “whether an

11   approved environmental document remains valid” before “granting any new

12   approval”).

13         Nor are we persuaded by R.L. Vallee’s argument that the FHWA’s 2013

14   decision was arbitrary and capricious. The FHWA determined that the VTrans

15   project was categorically excluded from NEPA review because it will not involve

16   significant environmental impacts and falls into two categories of projects that

17   often do not. See App’x 590–91; 23 C.F.R. § 771.117(a), (d)(1)–(2) (2013). In


                                               5
 1   support of its argument, R.L. Vallee relies on West v. Secretary of Department of

 2   Transportation, 206 F.3d 920, 928–29 (9th Cir. 2000), and RB Jai Alai, LLC v.

 3   Secretary of Florida Department of Transportation, 112 F. Supp. 3d 1301, 1317–22

 4   (M.D. Fla. 2015). In each of those cases, the courts concluded that the projects at

 5   issue should not have been categorically excluded from NEPA review. But the

 6   projects at issue in those cases were also very large, involved the construction of

 7   an entirely new interchange or overpass, and restricted or expanded the

 8   directions or locations that drivers could travel. See West, 206 F.3d at 928; RB Jai

 9   Alai, 112 F. Supp. 3d at 1318. By contrast, there is no evidence that the project at

10   issue here will have a significant impact on travel patterns or any other

11   significant environmental impact. See 23 C.F.R. § 771.129(a). Although the

12   FHWA acknowledges that the project will relieve congestion around the

13   interchange, we defer to its conclusion that congestion relief alone does not

14   amount to a significant impact on travel patterns. See City of New York v.

15   Interstate Com. Comm’n, 4 F.3d 181, 186 (2d Cir. 1993).

16         R.L. Vallee also contends that the FHWA’s decision was arbitrary and

17   capricious because it improperly categorized a nearby development as a


                                               6
 1   cumulative impact rather than an indirect effect of the interchange project, and

 2   also because VTrans did not specifically represent that significant impacts would

 3   not result, as R.L. Vallee claims is required by the applicable FHWA regulation.

 4   See 23 C.F.R. § 771.117(d). We reject these arguments substantially for the

 5   reasons stated by the District Court.

 6         We have considered R.L. Vallee’s remaining arguments and conclude that

 7   they are without merit. For the foregoing reasons, the judgment of the District

 8   Court is AFFIRMED.

 9                                           FOR THE COURT:
10                                           Catherine O’Hagan Wolfe, Clerk of Court




                                               7